        Case 2:14-cv-01255-MSG Document 150 Filed 09/02/20 Page 1 of 1




                                       September 2, 2020

Hon. Mitchell S. Goldberg
U.S. Courthouse
601 Market Street
Room 7614
Philadelphia, PA 19106


       Re:     Catlin Specialty Insurance Co. v. J.J. White, Inc., Sunoco, Inc., and Sunoco,
               Inc. (R&M), 14-cv-01255-MSG


       Dear Judge Goldberg:

         Undersigned counsel have conferred with our respective clients regarding a waiver of the
jury trial in the above matter scheduled to begin on November 2, 2020. As directed, we write to
jointly report and inform the Court that the defendants/counterplaintiffs do not consent to waive
a jury trial. The plaintiff/counterdefendant consents to waive a jury trial.


                                                    Very truly yours,


/s/ Lauren R. Mendolera                             /s/ James J. Black, III
Patrick M. Tomovic                                  James J. Black, III
Lauren R. Mendolera                                 Jeffrey B. Miceli
                                                    Mark W. Drasnin

Harter Secrest & Emery LLP                          Black & Gerngross, P.C.
Lead Attorneys for Plaintiff/                       Attorneys for Defendant/Counterplaintiff,
Counterdefendant Catlin Specialty                   J.J. White, Inc. and Counterplaintiffs,
Insurance Company                                   Sunoco, Inc. and Sunoco, Inc. (R&M)
